                    UNITED STATES DISTRICT COURT
                        DISTRICT OF DELAWARE

SHARON CELENTANO,                       :

            Plaintiff                   :   CIVIL ACTION NO. 1:17-1590

      v.                                :
                                                  (JUDGE MANNION)
ANDREW M. SAUL1,                 :
Commissioner of Social Security,
                                 :
         Defendant
                                 :

                               MEMORANDUM

      The above-captioned action is one seeking review of a decision of the

Commissioner of Social Security (“Commissioner”) denying the plaintiff’s

applications for Social Security Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) under Titles II and XVI of the Social

Security Act (“Act”), 42 U.S.C. §§401-433. The court has jurisdiction pursuant

to 42 U.S.C. §405(g). Currently before the court are the parties’ cross-motions

for summary judgment. (Doc. 12, Doc. 14). For the reasons set forth below,

the plaintiff’s motion will be denied and the defendant’s motion will be granted.

Thus, the court will affirm the Commissioner’s decision.




      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).
I.    BACKGROUND2

      Disability insurance benefits are paid to an individual if that individual is

disabled and “insured,” that is, the individual has worked long enough and

paid social security taxes. The last date that a claimant meets the

requirements of being insured is commonly referred to as the “date last

insured.” It is undisputed that plaintiff meets the insured status requirements

of the Act through December 31, 2020. In order to establish entitlement to

disability insurance benefits, the plaintiff was required to establish that she

suffered from a disability on or before that date. 42 U.S.C. §423(a)(1)(A),

(c)(1)(B); 20 C.F.R. §404.131(a); see Matullo v. Bowen, 926 F.2d 240, 244

(3d Cir. 1990).

      The plaintiff was born on March 26, 1970, and was 44 years old, defined

as a younger individual, on her alleged disability onset date. The plaintiff has

a high school education and is able to communicate in English. Her past work

includes positions as an auto assembler, line cook and school bus driver. The

plaintiff alleges that June 13, 2014, she became disabled and unable to work.

      The plaintiff protectively filed a claim for DIB on June 25, 2014, and a

claim for SSI on June 30, 2014, alleging disability commencing on June 13,


      2
       The court notes that since the ALJ and the parties have stated the
medical history of plaintiff in their respective filings, the court will not fully
repeat it herein. Rather, the court discusses the plaintiff’s medical history only
to the extent it is relevant to the issues raised in this appeal.

                                        2
2014 in both applications. The agency initially denied the plaintiff’s

applications on August 26, 2014. The plaintiff filed a request for

reconsideration and, on March 20, 2015, the agency denied her request. The

plaintiff then requested a hearing before an administrative law judge (“ALJ”),

which was held on January 18, 2017. The plaintiff was represented by

counsel at her hearing. In addition to the plaintiff’s testimony, the ALJ heard

the testimony of a vocational expert (“VE”).

      The ALJ issued a decision on March 10, 2017, finding that the plaintiff

was not disabled within the meaning of the Act at any time from June 13,

2014, the alleged onset date of disability, through the date of his decision.

The plaintiff filed a request for review and, on September 20, 2017, the

Appeals Council denied her request for review, making the ALJ’s decision the

final decision of the Commissioner. Since the plaintiff exhausted her

administrative remedies, she initiated the present action on November 6,

2017, appealing the final decision of defendant. (Doc. 1).



II.   STANDARD OF REVIEW

      When reviewing the denial of disability benefits, the court must

determine whether the denial is supported by substantial evidence. Brown v.

Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988); Johnson v. Commissioner of

Social Sec., 529 F.3d 198, 200 (3d Cir. 2008). Substantial evidence “does not


                                      3
mean a large or considerable amount of evidence, but rather such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.” Pierce v. Underwood, 487 U.S. 552 (1988); Hartranft v. Apfel,

181 F.3d 358, 360 (3d Cir. 1999); Johnson, 529 F.3d at 200. It is less than a

preponderance of the evidence but more than a mere scintilla. Richardson v.

Perales, 402 U.S. 389, 401 (1971).

     To receive disability benefits, the plaintiff must demonstrate an “inability

to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §432(d)(1)(A). Furthermore,

     [a]n individual shall be determined to be under a disability only if
     [her] physical or mental impairment or impairments are of such
     severity that [s]he is not only unable to do h[er] previous work but
     cannot, considering [her] age, education, and work experience,
     engage in any other kind of substantial gainful work which exists
     in the national economy, regardless of whether such work exists
     in the immediate area in which [s]he lives, or whether a specific
     job vacancy exists for [her], or whether [s]he would be hired if
     [s]he applied for work. For purposes of the preceding sentence
     (with respect to any individual), ‘work which exists in the national
     economy’ means work which exists in significant numbers either
     in the region where such individual lives or in several regions of
     the country.

42 U.S.C. §423(d)(2)(A).

     In the present case, there are cross-motions for summary judgment. “In

Social Security cases, the substantial evidence standard applies to motions


                                       4
for summary judgment brought pursuant to Federal Rule of Civil Procedure

56(c).” Antoniolo v. Colvin, 208 F.Supp.3d 587, 595 (D.Del. 2016) (citing

Woody v. Sec’y of the Dep't of Health & Human Servs., 859 F.2d 1156, 1159

(3d Cir.1988)).



III.   DISABILITY EVALUATION PROCESS

       The plaintiff must establish that there is some “medically determinable

basis for an impairment that prevents her from engaging in any substantial

gainful activity for a statutory twelve-month period.” Fargnoli v. Massanari, 247

F.3d 34, 38-39 (3d Cir. 2001) (quoting Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999) (internal quotations omitted)). “A claimant is considered unable

to engage in any substantial gainful activity ‘only if [her] physical or mental

impairment or impairments are of such severity that [s]he is not only unable

to do [her] previous work but cannot, considering [her] age, education, and

work experience, engage in any other kind of substantial gainful work which

exists in the national economy . . . .’” Fargnoli, 247 F.3d at 39 (quoting 42

U.S.C. §423(d)(2)(A)).

       A five-step evaluation process is used to determine if a person is eligible

for disability benefits. See 20 C.F.R. §404.1520. See also Plummer, 186 F.3d

at 428. If the Commissioner finds that a plaintiff is disabled or not disabled at

any point in the sequence, review does not proceed any further. See 20


                                        5
C.F.R. §404.1520. The Commissioner must sequentially determine: (1)

whether the claimant is engaged in substantial gainful activity; (2) whether the

claimant has a severe impairment; (3) whether the claimant’s impairment

meets or equals a listed impairment; (4) whether the claimant’s impairment

prevents the claimant from doing past relevant work; and (5) whether the

claimant’s impairment prevents the claimant from doing any other work. See

20 C.F.R. §404.1520.

      Here, the ALJ proceeded through each step of the sequential evaluation

process to conclude that the plaintiff was not disabled within the meaning of

the Act. The ALJ found that the plaintiff had engaged in substantial gainful

activity since June 13, 2014, her alleged onset date. However, the plaintiff had

a continuous 12-month period where she had not engaged in substantial

gainful activity. The ALJ therefore addressed the periods since her alleged

onset date when she had not engaged in substantial gainful activity. Next, the

ALJ determined that plaintiff suffered from severe impairments, including

chronic obstructive pulmonary disease3, unspecified diffuse connective tissue

disease4, and major depressive disorder. The ALJ determined that the


      3
       Despite this diagnosis and medical advice to the contrary, the record
demonstrates that the plaintiff continues to smoke approximately 1 ½ packs
of cigarettes per day.
      4
     This was the plaintiff’s diagnosis after multiple sclerosis, lupus,
rheumatoid arthritis, fibromyalgia and Sjogren’s syndrome were ruled out.

                                       6
plaintiff’s sleep apnea, hypertension and mild degeneration in her cervical and

thoracic spine and sacroiliac joints were non-severe impairments. Considering

the medical evidence of record, the ALJ determined that the plaintiff did not

have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments, specifically considering

listings 3.02, 14.06 and 12.04.

      The ALJ found that plaintiff had the RFC to perform sedentary work

except that she could occasionally climb ramps, stairs, ladders, ropes and

scaffolds, occasionally balance, kneel, crouch or crawl, and never stoop; she

could have occasional exposure to extreme cold, extreme heat, wetness,

humidity, vibration, fumes, odors, dust, gases, poor ventilation and hazards;

and she was limited to simple, unskilled tasks with no fast pace or strict

production requirements, in a stable work environment with only occasional

changes and occasional interaction with coworkers and the public. With these

limitations, the ALJ found that the plaintiff was unable to perform any of her

past relevant work. However, given the plaintiff’s age, education, work

experience and residual functional capacity, and considering the testimony of

the VE, the ALJ found that there were jobs which existed in significant

numbers in the national economy that the plaintiff could perform.




                                      7
IV.   DISCUSSION

      The only issue raised by the plaintiff in her appeal is that the ALJ

improperly evaluated the medical opinion evidence in fashioning his RFC

assessment. Specifically, the plaintiff argues that her treating sources for her

physical impairments, Dr. Nazia Hasan and Linda Ashley, NP, provided

opinions (Tr. 646-47, 591-92) which demonstrate that her physical limitations

are more limiting than found in the ALJ’s RFC assessment and that her

treating sources for her mental impairments, Heather Frye, APRN, and A.

Lynn Banks, LCSW, also provided opinions (Tr. 595-600, 603-08) establishing

greater mental limitations than found in the ALJ’s RFC. As relief, the plaintiff

seeks to have this court reverse the Commissioner’s decision and remand the

case to the Commissioner for further proceedings.

      When a RFC assessment conflicts with opinions of medical sources, the

ALJ must provide reasons for rejecting the opinions which must “. . . always

(be) good reasons . . . (and) . . . contain specific reasons for the weight given

to the treating sources’ medical opinion, supported by the evidence in the

case record . . .” See 20 C.F.R. §§404.1527, 416.927(c). Factors to be

considered include examining relationship, treating relationship, supportability,

consistency and specialization. Id. However, not all of these factors need be

discussed when weighing medical source opinions. Id. See also 56 Fed. Reg.

at 36936 (1991) (final rules) (“not every factor will apply in every case” and


                                       8
“certain factors . . . will sometimes take precedence over other factors.”).

      Although opinions of treating sources are entitled to substantial weight,

“‘[t]he law is clear . . . that the opinion of a treating physician does not bind the

ALJ on the issue of functional capacity.’” Chandler v. Comm’r of Soc. Sec.,

667 F.3d 356, 361 (3d Cir. 2011) (quoting Brown v. Astrue, 649 F.3d 193, 197

n.2 (3d Cir. 2011)). Rather, the determination of an individual’s RFC is

reserved for the Commissioner. See 20 C.F.R. §§404.1527(d)(2),

416.927(d)(2). In addition, “[a] treating source’s opinion is not entitled to

controlling weight if it is ‘inconsistent with other substantial evidence in [the]

case record.’” See Scouten v. Comm’r of Soc. Sec., 722 Fed. Appx. 288, 290

(3d Cir. 2018)). The role of the court is only to determine whether there is

substantial evidence to support the ALJ’s weighing of medical source

opinions, not to re-weigh the medical evidence. See Ransom v. Berryhill,

2018 WL 3617944, at *7 (D.Del. July 30, 2018) (citing Gonzalez v. Astrue,

537 F.Supp.2d 644, 659 (D.Del. 2008)).

      In this case, the plaintiff argues that the ALJ failed to properly consider

the medical source statement of Dr. Hasan, completed on December 27,

2016, wherein Dr. Hasan provides, in part, that the plaintiff has various

restrictions with respect to lifting, standing and walking due to weakness and

pain. In addition, Dr. Hasan provides that the plaintiff needs a sit/stand option

and is required to lay down for 15 minutes every 1-2 hours. The plaintiff was


                                         9
further noted to rarely be able to climb steps or ladders, bend, kneel, stoop,

crouch or balance. Based upon these limitations, Dr. Hasan opined that the

plaintiff is incapable of performing light or sedentary work activity. (TR. 646-

47).

       Upon review, the ALJ considered the medical assessment statement of

Dr. Hasan. In doing so, the ALJ acknowledged Dr. Hasan as the plaintiff’s

primary care physician, but gave no weight to the opinion expressed on the

form completed by Dr. Hasan noting that Dr. Hasan’s primary care records

were inconsistent with the limitations set forth on the form, instead reflecting

that the plaintiff had a normal gait, station and strength which would not

produce the extreme limitations set forth on the form. Moreover, the ALJ

noted that there were no objective findings contained in the assessment to

support the limitations stated therein. As to the plaintiff’s subjective

complaints, these alone are insufficient to establish disability. See 20 C.F.R.

§§ 404.1529(a), 416.929(a).

       As to the ALJ’s consideration of Dr. Hasan’s assessment, the court

notes initially that it is well settled that: “[f]orm reports in which a physician’s

obligation is only to check a box or fill in a blank are weak evidence at best.”

Spallone v. Berryhill, 2018 WL 2771581, at *9 (M.D. Pa. Apr. 3, 2018) (citing

Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993)), report and

recommendation adopted, 2018 WL 2770646 (M.D. Pa. June 8, 2018). Thus,


                                        10
the ALJ was not required to give the form report any weight. Moreover, an

ALJ “may discredit a physician’s opinion on disability that was premised

largely on the claimant’s own accounts of her symptoms and limitations when

the claimant’s complaints are properly discounted.” Morris v. Barnhart, 78

Fed.Appx. 820, 824-25 (3d Cir. 2003). The only reasoning provided on the

form for Dr. Hasan’s findings was the plaintiff’s subjective “feelings” which

were not supported by the other evidence of record. Thus, the ALJ was

justified in not affording any weight to the medical assessment form

completed by Dr. Hasan.

      With respect to the opinion of Linda Ashley, NP, the plaintiff’s treating

rheumatology source, the plaintiff argues that, on September 1, 2016, NP

Ashley prepared a medical source statement wherein she indicated that the

plaintiff had lifting and sitting limitations due to back pain. NP Ashley further

indicated that the plaintiff could only stand/walk for 15 minutes at one time, for

a total of only 1 hour in an 8 hour workday due to weakness. NP Ashley

indicated that the plaintiff would need to lie down on an hourly basis and could

only occasionally climb steps, kneel, stoop and balance, and could only rarely

climb ladders and crouch. Based upon these limitations, NP Ashley opined

that the plaintiff would be unable to perform sedentary or light work activity.

      Again, the ALJ considered the opinion of NP Ashley as the plaintiff’s

rheumatology nurse and, for the same reasons given with respect to Dr.


                                       11
Hasan, gave no weight to the opinion. Moreover, the ALJ noted that

rheumatology records did not support the limitations indicated in NP Ashley’s

statement which was considered in accordance with SSR 06-3p5.

Consistently, the ALJ noted that the plaintiff was found to have normal

sensation, normal range of motion and normal muscle tone and strength. For

the reasons set forth with respect to the opinion of Dr. Hasan, the court finds

that the ALJ was justified in affording no weight to the medical source

statement of NP Ashley.

      In relation to the plaintiff’s physical limitations, in addition to the above

treating source opinions, the ALJ considered the state agency physical

assessments indicating a capacity for light work. The ALJ afforded these

assessments little weight, as he found that the medical records supporting

some postural and environmental limitations, as well as pain and fatigue,

demonstrated that the plaintiff was more limited.

      The plaintiff next argues that the ALJ erred in failing to give any weight

to the opinion of Heather Frye, APRN, who completed a mental health

questionnaire on September 1, 2016, in which she indicated that the plaintiff

had been diagnosed with major depressive disorder, recurrent, severe without

psychotic features. APRN Frye listed the plaintiff symptoms, indicating that


      5
      Social Security Ruling 06-3p clarifies how the Commissioner considers
opinions from sources who are not “acceptable medical sources.”

                                       12
they have responded to medication, but that she was not in remission. APRN

Frye indicated that the plaintiff had “poor” mental ability in maintaining

attention for two hour segments, completing a normal workday and workweek

without interruptions from psychologically based symptoms, performing at a

consistent pace without an unreasonable number and length of rest periods

and accepting instructions and responding appropriately to criticism from

supervisors. She noted that the plaintiff had “seriously limited” mental ability

in remembering work-like procedures, making simple work-related decisions,

asking simple questions or requesting assistance, responding appropriately

to routine change in a work setting and dealing with normal work stress.

“Marked” difficulties were noted in maintaining concentration, persistence or

pace which APRN Frye opined would likely result in the plaintiff missing more

than 4 days of work per month making it hard for the plaintiff to work a full-

time job on a sustained basis.

      In considering the questionnaire completed by APRN Frye, the ALJ

found the information provided was internally inconsistent indicating at one

point that the plaintiff’s thought processes were logical and goal directed, yet

later indicating that the plaintiff had difficulty thinking or concentrating.

Moreover, the ALJ noted that APRN Frye’s treatment notes were inconsistent

with the questionnaire in that there was nothing documented which would

indicate that the plaintiff would likely miss four days of work per month. While


                                      13
there were occasional notations of depressed mood and constricted affect,

the   plaintiff’s   mental   status   examination   findings   were   otherwise

unremarkable. The plaintiff herself noted that she was feeling better in July

and September 2015 and it was noted that she had normal mood with

congruent affect. In February 2016, the plaintiff had returned to work as a

school bus aide. Later treatment notes indicate that the plaintiff had normal

mental status examination findings including memory, affect and mood. In

light of the internal inconsistencies, as well as inconsistencies with the other

evidence of record, the court finds the ALJ was justified in affording no weight

to APRN Frye’s questionnaire responses.

      The plaintiff argues that the ALJ also erred in affording no weight to the

opinion of A. Lynn Banks, LCSW, her treating therapist. Like APRN Frye,

LCSW Banks prepared a medical impairment questionnaire on December 1,

2016, wherein LCSW Banks indicated that the plaintiff had “no useful ability

to function” in the areas of understanding and remembering very short and

simple instructions, maintaining attention for two hour segments, maintaining

regular attendance and being punctual with customary tolerances, performing

at a consistent pace without an unreasonable number and length of rest

periods, dealing with normal work stress and being aware of normal hazards

and taking appropriate precautions. It was opined that the plaintiff had “poor”

mental ability in the areas of remembering work-like procedures, carrying out


                                        14
very short and simple instructions, sustaining an ordinary routine without

special supervision, working in coordination with or proximity to others without

being unduly distracted, responding appropriately to workplace change and

setting realistic goals or making plans independently of others. LCSW Banks

opined that the plaintiff had marked limitations in activities of daily living,

maintaining social functioning and maintaining concentration, persistence or

pace. She opined the plaintiff would likely miss more than four days of work

per month due to her impairments and indicated that the plaintiff could not

work full time due to “depression, difficulty focusing, short term memory

impairment, loss of energy, feelings of hopelessness, helplessness, loss of

appetite, extreme fatigue, hypersomnia, social withdrawal and suicidal

ideation.”

      In considering LCSW Banks’s questionnaire, the ALJ noted that her

contemporaneous treatment notes did not support the limitations provided in

the questionnaire. The ALJ noted that the plaintiff’s session notes contained

more physical symptoms and observations than mental status deficiencies.

Moreover, the ALJ found that, even when the plaintiff is noted to be

depressed or anxious, LCSW Banks indicates that her thought process and

content is normal and that she has no delusions or hallucinations.

      In addition to the above treating source opinions, the ALJ considered a

statement dated May 2014 from Dr. Chua, a psychiatrist, reflecting that the


                                      15
plaintiff was limited to the extent that she could not work as a school bus

driver and assigning the plaintiff a GAF score of 60, the highest functioning

level of “moderate” symptoms or functional impairment. The ALJ gave Dr.

Chua’s statement significant weight to the extent that it was consistent with

the other evidence of record, but noted that there were not treatment notes

from Dr. Chua in the record. Moreover, only some weight was afforded to the

consultative psychological evaluation performed in conjunction with a prior

application for benefits which demonstrated that the plaintiff had adequate

attention, concentration and memory, as the ALJ found that subsequent

medical evidence supported more than the mild limitations found on the

functional capacities evaluation form completed at the time. The ALJ afforded

great weight to the state agency mental assessments stating that the record

supported the limitations indicated in those assessments consistent with the

plaintiff’s paragraph B functional limitations. Although the state agency

psychiatric review technique was based upon the former mental listings, the

ALJ gave them some weight in establishing the plaintiff’s moderate limitations.

      As set forth above, the record reflects that the ALJ recognized the

plaintiff’s treating sources, but gave no weight to their opinions because they

were internally inconsistent, inconsistent with their own treatment notes, and

inconsistent with the other evidence of record. The plaintiff argues that by

rejecting the opinions of her treating sources, the ALJ substituted his own lay


                                      16
opinion for that of the experts. If an ALJ chooses to reject a treating source’s

assessment, he may do so only on the “basis of contradictory medical

evidence” not because of his or her “own credibility judgments, speculation

or lay opinion.” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (citations

omitted). Here, there is no indication that the ALJ substituted his own lay

opinion for the opinions of the plaintiff’s treating physicians, but rather

afforded their opinions no weight because of internal inconsistencies and

inconsistencies with the other evidence of the record as a whole.

      The plaintiff also argues that the ALJ erred in rejecting the treating

sources’ assessments to the extent they were not supported by

accompanying treatment records arguing that medical providers do not

typically include functional assessments of a claimant’s work related

limitations in their office notes, as medical records are not prepared in

anticipation of litigation. Arguments such as this have been found unavailing

where the medical records speak for themselves. See e.g., Grier v. Berryhill,

2019 WL 2870728, at *9 n.11 (D.De., July 3, 2019). As outlined by the ALJ,

the medical records in this case speak for themselves.

      Finally, the plaintiff argues that the ALJ erred in failing to “accept and

include or reject and explain” the limitations opined by Dr. Chua, who

indicated that the plaintiff could not work as a school bus driver and assessed

the plaintiff with a GAF of 60 to which the ALJ gave significant weight. The


                                      17
record reflects that the ALJ considered the statement of Dr. Chua and gave

his conclusions weight to the extent they were supported by the other

evidence of record. However, no treatment notes supporting Dr. Chua’s

conclusions were placed in the record. Therefore, the ALJ need not have

considered those conclusions which were not supported by the record.



V.         CONCLUSION

           For the reasons stated above, the court finds that the decision of the

Commissioner denying plaintiff’s applications for DIB and SSI is supported by

substantial evidence. Thus, the plaintiff’s motion for summary judgment, (Doc.

12), is DENIED, and the defendant Commissioner’s motion for summary

judgment, (Doc. 14), is GRANTED. Accordingly, pursuant to 42 U.S.C.

§405(g), the decision of the Commissioner will be AFFIRMED and the

plaintiff’s APPEAL, (Doc. 1), will be DENIED. An appropriate order will be

issued.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Date: August 14, 2019
17-1590-01.wpd




                                         18
